Citation Nr: 0431086	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  00-02 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a higher initial rating for a left 
shoulder disability, rated as noncompensably disabling from 
August 17, 1998 to July 7, 1999; and 10 percent disabling 
commencing July 8, 1999. 

2.  Entitlement to an initial rating higher  than 10 percent 
for a left knee disability. 

3.  Entitlement to an initial rating higher  than 10 percent 
for a left ankle disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant served on active duty from January 1995 to 
March 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  
Since then, this case has been transferred to the RO in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  For the period between August 17, 1998, and July 7, 1999, 
the left shoulder disability was manifested primarily by 
complaints of joint pain; and was productive of mild 
impairment.

2.  For the period commencing July 8, 1999, the veteran's 
left shoulder disability has been primarily manifested by 
complaints of joint pain; and is productive of mild 
impairment.

3.  The left knee disability is manifested by pain and 
limitation of knee motion; without muscle atrophy, deformity, 
ligament instability or evidence of recurrent subluxation of 
the knee.

4.  The left ankle disability is manifested primarily by pain 
with subjective complaints of weakness and no more than 
moderate limitation of dorsiflexion, and is productive of no 
more than moderate disability.  




CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent for left shoulder 
strain for the period between August 17, 1998, and July 7, 
1999, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.55, 4.56, 4.59, 4.73, Diagnostic Codes 5201, 
5203 and 5024 (2003).

2.  Entitlement to an evaluation in excess of 10 percent for 
left shoulder strain is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.55, 4.56, 4.59, 4.73, 
Diagnostic Codes 5201, 5203 and 5024 (2003).

3.  The criteria for a rating greater than 10 percent rating 
for tendinitis of the left knee are not met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. Part 4, 4.55, 4.56, 4.59, 
4.73, Diagnostic Code 5257 (2003).

4.  The criteria for a separate 10 percent rating for left 
knee arthritis have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, 4.40, 4.45, 4.56, 4.59, 4.73, 
Diagnostic Code 5003 (2003).

5.  The criteria for a rating in excess of 10 percent for 
tendinitis of the left ankle are not met.  38 U.S.C.A. §§  
1155, 5107 (West 2002); 38 C.F.R. §§ 4.55, 4.56, 4.59, 4.73, 
Diagnostic Code  5271 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she should be granted increased 
disability ratings for her service-connected disabilities.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Pelegrini v. Principi, 18 Vet. App. 112 (Pelegrini II), 
the United States Court of Appeals for Veteran Claims' 
(Court) held, in part, that a notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In February 1999, the RO granted service connection for left 
shoulder strain, left ankle tendinitis and left knee 
tendinitis.  The veteran disagreed with the assigned 
evaluations in January 2000.  

Although a duty to assist letter was sent to the veteran in 
February 2000, a VCAA-compliant letter was not sent to the 
appellant until June 2003 regarding her claims for increased 
rating.  This letter provided notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to identify any additional evidence or information 
which she wanted VA to get.  

The VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, therefore, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini II.  However, the Board finds that any 
defect with respect to the VCAA notice-timing requirement in 
this case was harmless error.  

While the notices provided to the appellant were not given 
prior to the first AOJ adjudication of the claim, VCAA-
compliant notice was provided prior to transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  A Statement 
of the Case (SOC) and Supplemental Statements of the Case 
(SSOC) were provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  

The Board finds that the February 2000 SOC and April 2000, 
September 2000, January 2002 and April 2004 SSOC, as well as, 
correspondence from the RO to the veteran, including the June 
2003 letter, notified her of the information and evidence 
necessary to substantiate the claims, the information and 
evidence that VA would seek to provide, and the information 
and evidence she was expected to provide.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the claimant.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the claims.  Further, the RO asked 
her to submit any evidence in her possession that pertains to 
the claims.  The RO has provided VA examinations and 
contacted all of the medical agencies listed by the 
appellant.  Further, the veteran was offered an opportunity 
to present testimony at a personal hearing, however, she 
declined.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

Service medical records relate that the veteran was treated 
for left knee strain, left sternoclavicular strain and left 
ankle strain.  

The record contains a private June 1998 neurology examination 
report.  The veteran was referred for electrodiagnostic 
studies of both upper extremities.  The veteran described an 
injury to the left shoulder in 1996, when she was struck by 
the recoil of a rifle while serving in the military.  She 
experienced significant pain in the left shoulder and 
underwent therapy for an estimated year.  The pain persisted 
and she has experienced progressive numbness and tingling of 
both upper extremities.  On examination motor testing 
revealed good strength throughout.  There were no sensory 
deficits.  Her shoulders displayed full movement in all 
direction.  Her neck exhibited no thyromegaly or adenopathy.  
She had limited range of motion with severe pain referred to 
the left upper shoulder upon lateral rotation in particular.  
The diagnostic impression was neuropathy and exclude 
radiculopathy.  An electromyography (EMG) was conducted which 
revealed abnormal study of the upper extremities 
demonstrating changes consistent with a chronic right C7 
radiculopathy.  The diagnosis also included bilateral carpal 
tunnel syndrome.  

A VA examination was conducted in October 1998.  The veteran 
reported her military and medical history.  In regards to her 
knee disability, the veteran stated that she had tendinitis 
in both knees.  She indicated that her knees hurt around the 
kneecap and posteriorly.  She reported difficulty trying to 
march during service.  Her knees would swell.  On examination 
the range of motion was 0 to 95 degrees in each knee.  The 
knee joints were tight.  The patella was freely movable.  

In regards to her ankle tendinitis, the veteran complained of 
pain posteriorly in the ankles.  She indicated that the pain 
radiated up from the ankles to the calves.  She stated that 
she had a great deal of trouble standing.  She also indicated 
that she could not stand for longer than 5 or 10 minutes 
before her ankles swelled.  She had 8 degrees of 
dorsiflexion, 40 degrees of plantar flexion.  There was no 
swelling in either the ankles or the knees.  

Based on inservice treatment and VA examination, in February 
1999, the RO granted service connection for tendinitis of the 
left knee and assigned a 10 percent rating from August 17, 
1998; tendinitis of the left ankle and assigned a 10 percent 
rating from August 17, 1998; and the residuals of left 
shoulder strain, noncompensably disabling from August 17, 
1998.  

VA outpatient records dated in July 1999 show that the 
veteran complained of left shoulder pain.  She reported 
initial left shoulder pain in 1997.  She also indicated that 
an MRI in 1997 showed muscle damage.  On examination, there 
was painful range of motion.  The abduction was 90 degrees.  
The active range of motion was 180 degrees.  There was 
subacromial bursa tenderness.  The diagnosis was rotator cuff 
tendinitis/subacromial bursitis.  She was also treated in 
December 1999 for left shoulder pain.  There was positive 
tenderness at the left trapezius.  

A VA examination was conducted in February 2000.  The veteran 
reported her inservice and post-service history.  She 
reported that she sustained three separate injuries while 
enlisted.  Her first injury was sustained in 1995 during 
basic training when she stepped into a hole twisting her left 
knee and ankle.  Her knee pain and ankle pain are present 
when she climbs stairs and present with weather-related 
changes.  She had occasional swelling with no locking or 
catching in her left knee.  She stated that her knee pain was 
mainly anterior medial.  She was given a brace for her knee 
and received no physical therapy or surgery for her knee or 
ankle.  Her second injury occurred a few months later.  She 
was moving furniture and her knee buckled.  She was given 
Motrin and continued in her brace.  She has experienced 
occasional swelling of her knee.  She has not experienced 
giving way or instability.  There was no locking, catching or 
popping.  Her knee pain was anterior medial.  She also 
indicated easy fatigability.  Her injury also diminished her 
ability to function as a result of pain and lack of 
endurance.  Her third injury was sustained in January 1996 
while on the shooting range.  A prototype weapon 
malfunctioned.  She fired the weapon and it jammed into her 
left shoulder.  She was examined and given a prescription for 
physical therapy for shoulder strengthening exercise.  She 
reported that physical therapy did not really help.  She did 
not wear a shoulder brace nor had surgery been performed.  
There was numbness and tingling over the anterior, superior 
and posterior aspects of her shoulder.  There was no neck 
injury or radiating pain, at that time.  She denied any 
dislocation or previous trauma in the shoulder.  She stated 
that she experienced pain when she performed push-ups, rope 
climbing, overhead lifting or fastening her bra.  She 
experienced pain at night as well when lying on her left 
side.  This caused pain, lack of endurance and easy 
fatigability.  She saw a private physician in Texas after 
discharge that performed an EMG and magnetic resonance 
imaging (MRI) of her left shoulder.  It was recommended that 
she follow up at the VA.  It was noted that she was currently 
unemployed and had a 20 percent disability by her history.

On physical examination, it was noted that the veteran had a 
purposeful antalgic gait.  She was left hand dominant and had 
a carpal tunnel-type splint on the right hand.  On 
examination of the cervical spine she had good motion with no 
step-off or tenderness to palpation.  She had severe pain 
(which was out of proportion on examination) to attempted 
touch or palpation of her left shoulder.  She was holding her 
shoulder adducted at her side and would not allow any passive 
forward flexion, abduction, external rotation or internal 
rotation.  She had severe pain with tearing and crying on any 
attempt at motion.  She was intact to light touch from C5 to 
T1 from the limited motor examination that could be performed 
due to her pain (which was out of proportion).  It was 
difficult to assess her motor function, although she fired 
her deltoid, biceps, and triceps.  She also had good wrist 
extension, wrist flexion and interosseous function.  Her 
radial, medial, and ulnar nerves were intact grossly to motor 
and sensory function.  She had supple full passive motion of 
her elbow, wrist, and digits, and 2-plus radial pulses.  
Again, due to her pain and stiffness in her shoulder, the 
examiner could not assess impingement or stability on 
shoulder examination.  X-ray of the shoulder showed what 
appeared to be a type acromion.  However, an outlet view 
would be necessary to accurately diagnose.  Otherwise there 
was no malalignment, fracture, lytic lesions, or abnormal 
pathology noted in her shoulder.  

On examination of her left knee, when the examiner measured 
one handbreadth above the superior pole of the patella, there 
was no evidence of quadriceps atrophy at the level when 
compared to the other knee.  Her left knee range of motion 
actively was 0 to 70 degrees of flexion.  Passively she had 0 
to 90 degrees of flexion.  There was no knee effusion.  She 
had pain medially to palpation with a negative McMurray.  She 
had painless full internal and external rotation of her left 
hip.  She had no varus or valgus instability of her left 
knee.  There was negative anterior and posterior drawer.  The 
examiner noted that it was difficult to assess the Lachman's 
examination due to her guarding; however, the examiner felt 
an end point on the Lachman's examination.  She had no pain 
to palpation laterally.  There was some patellofemoral pain 
over her medial and lateral patellar facets.  There was also 
pain over her retinaculum.  She had soft, supple, nontender 
calves with no pain over her fibular head or proximal tibial 
plateau to palpation.  She had no pain over her pes anserine 
bursa.  She had intact quadriceps tendon and patellar tendon 
with positive straight leg raising.  She could hold this to 
resistance.  X-rays of the left knee showed decreased medial 
joint space with sclerosis and medial osteophytes.  The 
patella was in good alignment.  There was no lytic lesions or 
fractures noted.  

On examination of her left ankle there was no effusion.  She 
had an intact Achilles, anterior tib and posterior tib tendon 
function.  She had limited active flexion of approximately 5 
degrees' of dorsiflexion, plantar flexion, internal rotation 
and external rotation.  However, on passive motion, she could 
achieve 25 degrees of plantar flexion and dorsiflexion with 
severe pain.  The examiner noted that this pain seemed to be 
out of proportion with her examination.  She had 2-plus 
pulses and negative anterior drawer.  There was no inversion, 
eversion, or instability.  She was neurovascularly intact to 
light touch throughout the dorsum and plantar surface of her 
foot.  Three X-ray views of the left ankle showed well-
aligned ankle mortis, normal tibiotalar joint space with no 
signs of arthritis, lytic lesions, fracture or malalignment.  

The diagnostic assessment was history of left ankle strain 
with no abnormalities noted on X-ray but limited motion and 
severe pain out of proportion with the exam; left knee medial 
compartment arthritis was moderate with decreased joint space 
and sclerosis associated with patellofemoral pain; left 
shoulder adhesive capsulitis with type 2 acromion and severe 
pain out of proportion with examination, possibly related to 
a reflex sympathetic dystrophy-type picture or rheumatoid 
arthritis or other connective tissue inflammatory process.  

In commenting, the examiner noted that her shoulder and ankle 
stiffness limited her functioning capacity on the left side 
and that she needed a vigorous physical therapy program to 
attempt to achieve motion and regain some strength in those 
joints.  The veteran's left knee had a moderate amount of 
medial compartment arthritis.  This could possibly be due to 
an old medial meniscal injury and a follow-up MRI of her knee 
would be necessary to evaluate.  The examiner concluded that 
the veteran needed a follow-up appointment with an orthopedic 
surgeon after she had supervised physical therapy to evaluate 
her motion and improvement.  She was advised to continue 
taking her anti-inflammatory medication and to continue 
wearing her neoprene knee brace as well as her elastic ankle 
brace. 

In an April 2000 rating action, the RO increased the 
evaluation for the left shoulder disability to 10 percent 
disabling, effective July 8, 1999.  

The record contains VA outpatient records that date between 
1999 and 2002.  These records for the most part show that the 
veteran was treated for a variety of disabilities.  In 
pertinent part, the veteran was also receiving occupational 
and physical therapy for her left ankle and left shoulder 
disabilities.  

A VA examination was conducted in May 2003.  The veteran 
provided her medical and inservice history.  She reported her 
symptoms of left shoulder, neck, left knee and left ankle 
pain.  With regard to her neck and shoulder pain, she 
compared her pain to a constant toothache.  She indicated 
that the pain radiated down to her hand and fingers.  She 
indicated her pain was worse in the anterior aspect of her 
shoulder.  Her pain was increased with gripping motions, 
prolonged activity and when lifting objects.  She stated that 
she had trouble sometimes lifting a fork or a spoon.  She 
states that the physical therapy exercise could provoke her 
discomfort as well.  She also stated that her pain is worse 
with cold weather.  She took pills for pain on a daily basis 
to control her symptoms.  She stated that she was limited in 
writing, lifting and gripping.  

With regard to her knee, she stated that she twisted her left 
knee in a pothole during basic training.  She described pain 
to the anterior and medial aspect of the knee.  She stated 
that she had no other injuries to her knee but the pain has 
persisted.  She indicated that her pain was constant.  She 
described swelling and instability, but denied locking or 
popping.  She also described weakness.  She stated that her 
pain was worst on prolonged standing and walking.  She stated 
that she could not walk or stand for more than a minute.  She 
could not walk more than 100 yards without discomfort.  She 
stated that she received pain medication and a topical cream 
from the VA for pain.  She also wore a knee brace.  She had 
not had a MRI.  She stated that she also had numbness and 
tingling from the top part of her knee all the way down to 
her toes.  She stated that she is limited in bending motions.  

With regard to the left ankle, she stated she injured her 
ankle at the same time as she injured her knee.  She 
described her pain mostly about the medial and anterior 
aspect of her ankle.  She stated that she has had constant 
pain since.  She noted that her pain was worse with standing 
and walking.  She indicated that standing more than a minute 
or walking more than 100 yards cause increased pain.  She 
also described feelings of weakness.  She reported that she 
limped and had trouble with stairs as well as running.  She 
stated her pain was relieved with elevation of the ankle.  
She stated her ankle popped but she denied that it locked.  
She stated that it did swell and felt unstable.  

On physical examination, it was noted that she was in no 
acute distress.  It was noted that her neck was diffusely 
tender both centrally and paraspinally as well as through the 
trapezius muscles in the left shoulder.  Her shoulder was 
also tender over the scapular region superiorly as well as 
the posterior aspect of her shoulder.  There was tenderness 
over the superior aspect of the acromion, her AC joint, her 
clavicle, and over the anterior aspect of the subacromial 
space.  There was no tenderness over the medial aspect of the 
subacromial space.  She was also tender anteriorly in the 
region of the biceps.  With regard to the left shoulder, she 
had forward flexion to 180 degrees and abduction to 180 
degrees.  She was able to internally rotate to T8.  All 
motions elicited discomfort, chiefly in forward flexion and 
abduction.  

With regard to the knee, she had range of motion from 0 to 
100 degrees without instability.  There was diffuse 
tenderness anterolaterally about the lateral aspect of the 
proximal tibia, along the lateral joint line, and along the 
anterior aspect of the lateral femoral condyle.  She had 
tenderness with patellofemoral grind.  She was tender on both 
facets of her patella.  There was irritability with patella 
mobility.  She had tenderness in the medial aspect of the 
distal femoral condyle, as well as along the medial joint 
line.  She also had tenderness in the proximal tibia.  There 
were no masses felt posteriorly.  There was also diffuse 
tenderness posteriorly in her popliteal fossa.  She was 
stable to varus and valgus stress at 0 and 30 degrees of 
flexion.  The Lachman's was negative.  The anterior and 
posterior drawer's was negative.  The McMurray's was 
uncomfortable for her medially with no palpable click.  The 
pivot shift was negative.  There was no effusion present.  
There was no erythema.  There were no masses posteriorly.  
X-ray results of the left knee revealed good joint space with 
essentially no arthritic or destructive or traumatic process 
visualized.  

With regard to the ankle, she was tender over the medial 
malleolus directly.  There was diffuse tenderness over the 
deltoid ligament, over the distal fibula, over the anterior 
talofibular ligament (ATFL), over the calcaneofibular (CFL), 
over the Achilles and across the anterior aspect of the ankle 
joint.  She was tender over the base of the fifth metatarsal 
as well as the tarsometatarsal region.  The range of motion 
was dorsiflexion 25 degrees, plantar flexion 60, inversion 20 
degrees, and eversion was and 25 degrees.  She had discomfort 
in all planes of motion.  The anterior drawer was negative.  
The talar tilt was negative.  The syndesmosis squeeze was 
negative.  She was nontender over the region of the proximal 
tib-fib.  X-ray results of the left ankle were found to be 
within normal limits with no degenerative destructive lesions 
and no evidence of bony abnormality.  

With regard to the left shoulder she had a positive 
impingement sign.  There was a positive speed test with 
rotator cuff musculature on the left, with abduction and with 
external rotation.  This was symmetrical with all muscles 
group in the left upper extremity.  The examiner noted that 
it was hard to delineate how much effort she was given with 
strength testing.  Cross arm was negative and she stated that 
when this maneuver was performed she had numbness and 
tingling sensation in the back part of her shoulder.  She 
stated that she had some numbness and tingling that radiated 
up the anterior aspect of her shin with palpation laterally.  
She stated that sensation was diminished to light touch 
throughout the entire aspect of her shoulder 
circumferentially, throughout all of her digits in her hand, 
and throughout the entire left upper extremity.  This was the 
same for the left lower extremity with diminished light touch 
sensation from the proximal knee including the knee all the 
way to her toes, circumferentially.  She had palpable pulses.  
She ambulated with mild antalgia.  X-ray views of the left 
shoulder were within normal limits.  

In giving the assessment the examiner noted that the veteran 
had multiple complaints all of which stemmed from a couple of 
injuries.  She had persistent pain and described significant 
limitation in her day-to-day activities.  It seemed that her 
examination was quite out of proportion.  A lot of tenderness 
and diminished sensation was not anatomic as everything is 
tender and everything is numb.  Plus there were certain areas 
of numbness that was elicited with palpation in different 
locations.  Thus it was quite difficult to arrive at a 
specific diagnosis.  The veteran did have an element of 
impingement syndrome.  The examiner indicated that cervical 
radiculopathy could not be ruled out.  The examiner remarked 
that with regard to the knee, in weeding out nonanatomic 
findings, that the veteran does have an element of 
patellofemoral pain and that medial meniscus could not be 
ruled out based on this exam.  In regard to the left ankle 
with her diffuse complaints, normal X-ray plus an exaggerated 
examination, it was difficult to arrive at a specific 
diagnosis.  The examiner could not find anything specific.  
With regard to the left shoulder and neck it was unknown 
whether this had persisted as a result of her original 
injury.  It could not be ruled out based on examination that 
it did not occur secondary to the injury.  As for the knee, 
it appeared that it is theoretically possible that this could 
have stemmed from this original injury if she had a torn 
meniscus that cannot be ruled out.  However, the examiner 
felt that most of her pain was probably patellofemoral which 
would not have much relation to a specific injury.  With 
regard to the ankle, the examiner could not tell for sure 
what her diagnosis was with her multitude of complaints and 
absence of findings on the examination.  

To address the DeLuca provision, the examiner commented that 
there was exaggerated pain on range of motion testing that 
seemed to be out of proportion.  It was conceivable that pain 
could further limit function as described, particularly after 
being on her feet all day.  It is not feasible, however, to 
attempt to express any of this in terms of additional 
limitation of motion, as these matters cannot be determined 
with any degree of medical certainty.  

Criteria and Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations. 38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Id.  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that the Court has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra.

In rating a disability from injuries of the musculoskeletal 
system, attention must be given to the affected bones, joints 
and nerves.  Muscle injuries are classified into four general 
categories: Slight, moderate, moderately severe, and severe.  
Separate evaluations are assigned for the various degrees of 
disability.  See 38 C.F.R. § 4.56.  

The veteran's statements are deemed competent with regard to 
the description of the symptoms of her disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria.

The veteran appealed the initial assignment for the 
evaluations of her service-connected disabilities.  The Board 
has considered whether "staged" ratings are appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A) Left shoulder rating

The Schedule for Rating Disabilities provides that malunion 
of the clavicle or scapula, or nonunion without loose 
movement warrants a 10 percent evaluation.  A 20 percent 
evaluation requires nonunion with loose movement or 
dislocation.  These disabilities may also be rated on the 
basis of impairment of function of the contiguous joint.  38 
C.F.R. Part 4, Code 5203.  

Diagnostic Code5201 provides for the evaluation of limitation 
of motion of the shoulder.  Limitation of motion of the arm 
at shoulder level is rated 20 percent disabling for both the 
major and the minor side.  Limitation of the arm midway 
between the side and the shoulder level is rated 30 percent 
disabling on the major side; and limitation to 25 degrees 
from the side is rated 40 percent disabling on the major 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  In this case, the 
evidence (e.g., in-service examination of December 1996) 
shows that the veteran is left-handed.  Consequently, for 
rating purposes, the left shoulder is the dominant extremity.

Between August 17, 1998 and July 7, 1999, the left shoulder 
disability was rated by the RO as noncompensably disabling.  
During this period, the veteran reported multiple complaints, 
including pain and weakness.  However, there was no reported 
evidence of nonunion with loose movement or dislocation.  The 
Board recognizes that the functional limitations due to pain 
must be accounted for in the disability evaluation, under 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The June 1998 
neurology report noted limited range of motion with severe 
pain on lateral rotation.  The Board is obligated to take the 
veteran's reports of painful motion into consideration.  
38 C.F.R. § § 4.40, 4.45.  In this case, the degree of 
limited motion was not reported during this time period.  
Regardless, with objective demonstration of painful and 
limited motion of the affected joint on repetitive testing, a 
10 percent rating and no higher is applied for the joint 
under Diagnostic Code 5203.  See 38 C.F.R. § 4.20.  

The Board also finds that commencing July 8, 1999, there is 
no evidence that a rating higher than 10 percent is 
warranted.  Although the veteran's subjective pain certainly 
causes some discomfort, she does not exhibit more than mild 
objective findings, as noted above.  There is no recent 
evidence of redness, heat, instability or swelling.  
Moreover, there is no evidence that the left arm motion is 
limited to shoulder level.  Therefore, a higher rating is not 
warranted under any applicable diagnostic code.

There are other diagnostic codes concerning other impairment 
of the left shoulder that provide for a higher rating, but 
the manifestations required for the assignment of a higher 
schedular rating are not shown. 

B) Left knee rating

Currently, the disability is rated under Diagnostic Code 
5257.  Knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Reconciling the various reports, the veteran's primary 
complaints are pain exacerbated by prolonged standing or 
walking and difficulty in squatting and kneeling, such that 
she cannot exercise or engage in normal activities because of 
her left knee.  

The veteran is in receipt of a 10 percent rating for the left 
knee and evidently the RO decided that the veteran's 
disability equates to "slight" disability under 5257.  This 
diagnostic code is not predicated on loss of range of motion, 
and thus §§ 4.40 and 4.45, with respect to pain, do not 
apply.  Instead, Diagnostic Code 5257 provides that recurrent 
subluxation or lateral instability is ratable at 10 percent 
when "slight," thus providing a minimum 10 percent rating for 
this condition.  In this case, there is no evidence of 
instability or subluxation; however, the Board is not free to 
ignore the effects of pain caused by the veteran's bilateral 
knee disability.  The functional limitations due to pain must 
be accounted for in the disability evaluation.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  As explained below, the Board 
has considered DeLuca and 38 C.F.R. §§ 4.10, 4.14, in 
reaching its conclusion in this case.

Although there is no evidence of instability, the Board is 
allowed to examine other disabilities arising from this 
disability.  A precedent opinion of the VA General Counsel, 
VAOPGCPREC 23-97 (7/1/97), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, citing Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The VA examinations have reported diagnostic assessments that 
include tendonitis as well as X-ray evidence of degenerative 
changes of the left knee.  Arthritis due to trauma, 
substantiated by X-ray findings, (and tenosynovitis, which is 
analogous to tendinitis) shall be rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. 4.71a, Diagnostic Code 5003.

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

For limitation of motion of the leg, the restriction of 
flexion and extension reported at the February 2003 VA 
examination support only a noncompensable rating under 
Diagnostic Code 5260 and Diagnostic Code 5261.  The most 
recent VA examination report shows that she had full 
extension and flexion was 90 degrees. Therefore, the 
limitations of flexion and extension reported in recent 
examination and treatment records would be noncompensable 
under DC 5260 and DC 5261.

During the recent VA examination the veteran complained of 
pain of the left  knee.  The VA examination reports relate 
X-ray evidence of degenerative changes of the left knee, as 
well as, restricted motion of the left knee.  As these are 
separate and distinct manifestations from instability, they 
may be rated separately.  As residual physical findings are 
shown and with consideration of 38 C.F.R. §§ 4.59 and 4.40, a 
separate 10 percent evaluation for left knee disability is 
warranted.  

However, the Board does not find that her manifestations 
warrant a higher evaluation.  Although x-rays confirmed the 
presence of degenerative changes, there was only slight 
impairment in range of motion with flexion to 90 in the left 
knee.  Extension was normal in the left knee.  Additionally, 
there was no reported evidence of warmth, redness, effusion, 
or locking.  

The Board has considered pain-related functional impairment 
as set forth in the DeLuca case.  Taking into consideration 
the veteran's statements regarding pain, the VA examiners 
remarks concerning functional loss, and the fact that the 
degree of loss of flexion due to pain would not support a 
rating higher than 10 percent under Diagnostic Codes 5003, 
5260 or 5261, the Board concludes that the current 10 percent 
rating under Diagnostic Code 5010, plus the separate rating 
under Diagnostic Code 5257, encompasses the degree of 
functional loss due to pain exhibited by the veteran.

There are other diagnostic codes concerning other impairment 
of the left knee that provide for a higher rating, but the 
manifestations required for the assignment of a higher 
schedular rating are not shown. 

C) Left ankle rating

The severity of a disability from a sprain of the left ankle 
is rated by application of the criteria in Diagnostic Code 
5271.  Under Diagnostic Code 5271, limitation of motion in an 
ankle is rated 20 percent when marked and 10 percent when 
moderate.  Normal range of motion in an ankle is considered 
to be 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

The current evidence shows that the veteran's primary problem 
is tenderness and pain in the left ankle.  The May 2003 VA 
examination showed that there was diffuse tenderness over the 
ankle.  However, the remainder of the examination showed no 
significant pathology.  There was no reported loss of muscle 
tissue, joint effusion, swelling, instability, deformity, 
sensory deficit or muscle atrophy.  Additionally, the range 
of motion of the left ankle was only slightly limited.  Such 
a disability picture is not viewed as indicative of moderate 
functional impairment of the ankle as contemplated under Code 
5262, or marked limitation of motion required under Code 
5271.  

As far as functional loss due to pain as set forth in the 
Deluca case, the VA examiner was unable to accurately judge 
this because of the veteran's response to pain.  After 
reviewing the record it is the judgment of the Board that the 
residuals of left ankle sprain are consistent with moderate 
muscle injury and a rating in excess of 10 percent is not 
warranted.  The Board finds that the preponderance of the 
evidence is against the veteran's claim.

ORDER

A rating of 10 percent for left shoulder strain is granted 
for the period from August 17, 1998, to July 7, 1999, subject 
to the applicable laws and regulations governing the payment 
of monetary benefits.

Entitlement to a rating in excess of 10 percent for left 
shoulder strain, at any time during the appeal period, is 
denied.

Entitlement to a rating in excess of 10 percent for a left 
knee disability, rated for instability, is denied

A separate 10 percent evaluation for the service-connected 
left knee arthritis is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

Entitlement to disability evaluation in excess of 10 percent 
for the left ankle disability is denied.

	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



